DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation wherein “the sample stage is arranged in the main thermal insulation vacuum without any other vacuum being formed between the sample stage and the main thermal insulation vacuum” in lines 8-11 is a new matter. There is insufficient support in the original application for the recited claim limitation. The limitation introduces new matter as 

Claims 2 and 4-14 are rejected based on dependency from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation wherein “the sample stage is arranged in the main thermal insulation vacuum without any other vacuum being formed between the sample stage and the main thermal insulation vacuum” in lines 8-11 renders the claim indefinite. The limitation is a negative limitation that renders claim indefinite since the limitation tends to define the invention by excluding elements that the invention does not have; rather than pointing out the invention. Thus, the limitation appears to be an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent.  See MPEP 2173.05(i). In addition, contrary to applicant’s amendment, applicant’s sample stage is provided with its own radiation shield 116, and the sample radiation shield 116 is mounted inside the vacuum vessel by rings 12, 13 wherein a sample holder 17 is arranged inside the radiation shield 116 (see fig. 1, 2).
Claims 2 and 4-14 are rejected based on dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lonzarich et al. (US 2015/0292782) in view of Yayama Hideki (JP2008014878, See the attached translation).
In regard to claim 1, fig. 10-12 of Lonzarich teaches a cryogen-free cooling apparatus for cooling a sample (See ¶ 0076), comprising 
a vacuum chamber (Main Dewar defines a vacuum space, see fig. 12), providing a main thermal insulation vacuum (see fig. 12, the vacuum chamber is surrounded by two thermal radiation shields; ¶0077),
a first cooling device (1st refrigeration stage) arranged in the main thermal insulation vacuum, the first cooling device being configured to generate a first temperature (1k-4k) in the vacuum chamber to provide a main thermal bath (see ¶ 0076; fig. 10-12),
a second cooling device (one of the solid state refrigeration stage--SSR) arranged in the main thermal insulation vacuum (See fig. 12), 
a sample stage (sample platform) configured to directly couple to a sample (the platform is configured to hold a sample or device), wherein the sample stage (sample platform) is arranged in the main thermal insulation vacuum (see fig. 12), wherein the second cooling device (solid state refrigeration stage) is in connection with the sample stage (sample platform) (see at least ¶ 0077-0079; fig. 12), 
wherein the second cooling device is a solid state cooler (SSR) which is configured to provide a second temperature (lower temperatures) to the sample stage, and wherein the second temperature is different from the first temperature (See ¶ 0076-0078; fig. 10-12), and 
a sample loading device (vacuum tube, with access to sample platform) which is configured to change the sample on the sample stage inside the main thermal insulation vacuum while operating the first cooling device (See ¶ 0078; fig. 10-12), 
Lonzarich further teaches the sample stage (sample platform) is held in the vacuum chamber and the main thermal insulation vacuum by a first mechanical suspension of low thermal conductivity (vacuum tube/removable insertion rod) such that the sample stage is thermally decoupled from the main thermal bath (see ¶ 0078; fig. 12).
Lonzarich teaches the sample stage (sample platform) arranged in the main thermal insulation vacuum inside a vacuum tube, but does not explicitly teach the sample stage arranged in the main thermal insulation vacuum without any other vacuum being formed between the sample stage and the main thermal insulation vacuum.
However, Hideki teaches a cryostat apparatus comprises an outer vacuum vessel 1, within the vacuum vessel 1 is located a radiation shield (2), wherein the radiation shields (2) surround a working region at which a sample stage (sample holder 30) is located. Hideki further teach a sample mounting device 5 removably attached to vacuum vessel 1 and inserted through the flange 10 and plate 13 which are the covers of the vacuum vessel 1, and sample mounting guide 23 guides the sample mounting device 5 (see at least  fig. 1-3; ¶ 0020-0022; 0052-0053). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify apparatus of Lonzarich by arranging the sample stage in the main thermal insulation vacuum without any other vacuum being formed between the sample stage and the main thermal insulation vacuum, wherein the sample loading apparatus can be removably attached, as taught by Hideki for the purpose of providing a simplified mounting device easier to operate and to freely mount the sample in the cryostat. 

In regard to claim 2, Lonzarich teaches the cooling apparatus of claim 1, further comprising a sample stage pre-cooling device (one of the SSR) which is configured to provide a thermal link to the main thermal bath while the sample is changed (see ¶ 0078; fig. 12).
In regard to claim 4, Lonzarich teaches the cooling apparatus of claim 1, wherein the second cooling device is a magnetic cooler, an adiabatic demagnetization refrigerator, a barocaloric refrigerator, or a thermoelectric cooler (see ¶ 0042).
In regard to claim 5, Lonzarich teaches the cooling apparatus of claim 1, wherein one or both of the first cooling device and the second cooling device are multi-stage cooling devices (see ¶ 0030, 0042).
In regard to claim 6, Lonzarich teaches the cooling apparatus of claim 1, wherein the second cooling device is provided in a modular assembly (see fig. 12).
In regard to claim 7, Lonzarich teaches the cooling apparatus of claim l, further comprising a sample magnet which is configured to provide a magnetic field at the sample stage (see ¶ 0039).
In regard to claim 12, Lonzarich teaches the cooling apparatus of claim 1, wherein a solid refrigerant of the second cooling device is arranged in a case having a bottom and a sidewall, wherein the case is formed in a one-piece design and is sealed by a lid (See Lonzarich fig. 4a and 4b; ¶ 0066-0067).
In regard to claim 13, Lonzarich teaches the cooling apparatus of claim 1, wherein the first cooling device is a mechanical cooling device (see Lonzarich, ¶ 0027).
In regard to claim 14, Lonzarich teaches the cooling apparatus of claim 1, wherein the sample loading device (vacuum tube) is configured to change the sample while operating the second cooling device (See ¶ 0076, 0077 and 0078). Lonzarich teaches a sample mounted on a sample holder such as a puck (not shown in the Figure) may be lowered into the vacuum tube of the cryogenic platform and attached to the sample platform using a removable insertion rod. Lonzarich further teaches a sample insert, for example as shown in FIGS. 10 and 11, with one or more refrigeration pills attached and sealed inside a vacuum tube, may be lowered into the cryogenic platform for initial cooling, and subsequent cooling to lower temperatures may then proceed by operating the solid-state refrigeration devices and heat switches (see ¶ 0077).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lonzarich and Hideki as applied to claim 1 above, and further in view of Kirichek et al. (US 2005/0229609).
In regard to claim 8, Lonzarich teaches the cooling apparatus of claim 1, further comprising a sample radiation shield (see the radiation shield of fig. 12) which surrounds the sample stage, wherein the sample radiation shield is held in the vacuum chamber by a second mechanical suspension such that the sample radiation shield is thermally decoupled from the main thermal bath (see also ¶ 0039, 0077; fig. 12), but does not teach the first mechanical suspension is low thermal conductivity provided by a plurality of fibers. However, Kirichek discloses a cooling apparatus or cooling electromagnets to their superconducting condition for use in NMR, wherein the sample (magnet 2) and inner vessels are typically suspended using a web of fiberglass rods (See ¶ 0009). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified apparatus of Lonzarich by modifying the mechanical suspension with a low thermal conductivity web of fiberglass rods, as taught by Kirichek for the purpose of reducing conduction heat load.
In regard to claim 9, Lonzarich in view of Kirichek teaches the cooling apparatus of claim 8 wherein the second mechanical suspension is provided by a plurality of second fibers (See Kirichek, ¶ 0009, Kirichek teaches a web of fiberglass rods).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lonzarich and Hideki as applied to claim 1 above, and further in view of Barclay et al. (US 2002/0040583).
In regard to claims 10 and 11, Lonzarich teaches the cooling apparatus of claim 1, wherein the second cooling device is an adiabatic demagnetization refrigerator which comprises a refrigerant and a superconducting magnet (See fig. 9; ¶ 0071-0073), but does not specifically teach the superconducting magnet comprises several coils such as to minimize field gradients over the volume of the refrigerant and at least one compensation coil which is configured to reduce stray fields of the superconducting magnet.
However, magnetic refrigerator/ an adiabatic demagnetization refrigerator for cooling wherein the device which comprises superconducting magnet and coils to minimize field (see fig. 2; ¶ 0050). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified apparatus of Lonzarich by modifying the cooling apparatus by implementing an adiabatic demagnetization refrigerator as a second cooling device, as taught by Barclay, because magnetic refrigerators have an advantage over conventional refrigerators in having improved refrigerating capacity per unit volume of the object for cooling.
Response to Arguments
Applicant’s arguments (Remark page 6) with respect to the amended claim have been considered but are moot in view of the new ground(s) of rejection (in view of Hideki JP2008014878 and the 112(a) and (b) rejection).
Applicant asserts that the former § 112 rejections are overcome by amendment (Remarks 5). The Examiner agrees and the former rejections have been withdrawn, but Applicant’s amendments have also prompted the new § 112 rejection of claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763